 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSambo's Restaurants, Inc. and James T. Foley. Case9-CA-15554February 19, 1982DECISION AND ORDERBy CHAIRMAN VAN I)1 WATER ANDMEMBERS FANNING AND HUNTEROn July 30, 1981, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Sambo's Res-taurants, Inc., Florence, Kentucky, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.i Respondent has excepted to certain credihility findings made hb theAdministrative L ayw Judge It is the Iloard's established policy nol tlooverrule an administrative la., judge', resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Drv Wall ProducctsInc.. 91 NLRB 544 (19501). end. 188 F 2d 3h2 (Id Cir 1951) We havecarefully examined the record and find no hasis for resersing his findingsThe Administrative l.a"s Judge inad.ertentl\; failed to cvln,,rnl thenotice to the recommended Order: ae shall modify the niolice accotrdilg-lyAPPENDIXNOTICE To EMPI.OYEF.tSPOSTrI) HY ORDI)IR OF THENATIONAl. LABOR RE IATIONS BOARDAn Agency of the United States GovernmentWE Wll I NOT withhold overtime workfrom or otherwise discriminate against employ-ees in regard to their hire or tenure of employ-ment, or any term or condition of employ-ment, because of their union or protected con-certed activities.WE WILL NOT threaten employees with re-prisals because of their union or protected con-certed activities.WE WILl NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Sec-tion 7 of the National Labor Relations Act, asamended, except to the extent that such rightsmay be affected by lawful agreements in ac-cordance with Section 8(a)(3) of the Act.WE WILL make Timothy Hammonds andWillard Ealey whole for any loss of pay suf-fered by reason of the discrimination againstthem, with interest.SAMBO'S RESTAURANTS, INC.DECISIONSTA'I'FMEiN OF THE CASEJEIRRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due noticeon May 4 and 5, 1981, at Cincinnati, Ohio.The original charge was filed on July 9, 1980. Theamended charge was filed on August 25, 1980. The com-plaint in this matter was issued on August 26, 1980. Theissues concern whether the Respondent (1) violated Sec-tion 8(a)(1) of the Act by threatening an employee withreprisals if he engaged in protected concerted activities,and (2) discriminated against employees in violation ofSection 8(a)(3) and (1) of the Act by issuance of repri-mands and withholding of overtime because such em-ployees engaged in protected concerted activities.All parties were afforded full opportunity to partici-pate in the proceeding. Briefs have been filed by theGeneral Counsel and the Respondent and have been con-sidered.Upon the entire record in the case and from my obser-vation of witnesses, I hereby make the following:FINI)INGS oF FAC'I1. I H. BHUSIN[SS OF IFHE EMPI.OY:ER1At all times material herein, Sambo's Restaurants, Inc.,the Respondent, a California corporation, has been en-gaged in the preparation, warehousing, and distributionof restaurant food products at and from its Florence,Kentucky, facility.During a representative 12-month period, the Re-spondent, in the course and conduct of its business oper-ations described above, purchased and received products,goods, and materials valued in excess of $50,000. whichwere shipped to its Florence, Kentucky, facility directlyfrom points outside the State of Kentucky.As conceded by the Respondent and, based on theforegoing, it is concluded and found that the Respondentis, and has been at all times material herein, an employer'I he faclts heretil are hased on the pleading, and admissiwlons therein260 NLRB No. 54316 SAMBO()'S RESTAURANTSengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THI I ABOR ORGANIZA IION INVOI V I1)2Truck Drivers, Chauffeurs, and Helpers Local UnionNo. 100, an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, is now, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.til. 'I Hi UNI AIR l.AOR PRC I ICESA. Preliminary Issues,' Supervisorv-Agency StatusThe General Counsel alleges and the Respondentadmits that Jerry Crook, warehouse supervisor, and KurtSchultz, shift supervisor, were supervisors of the Re-spondent within the meaning of Section 2(11) of the Act.The General Counsel alleges and the Respondent deniesthat Crook and Schultz were agents of the Respondentwithin the meaning of Section 2(13) of the Act. Normal-ly, supervisory status reveals agency status for most as-pects of representative actions. The type of conduct ofCrook and Schultz involved in this case is the type forwhich supervisory status connotes agency status. Ac-cordingly, it is concluded and found that:'At all times material herein, the following persons oc-cupied the positions set opposite their respective names,and are now, and have been, supervisors of the Respond-ent within the meaning of Section 2(11) of the Act, andagents of Respondent within the meaning of Section2(13) of the Act: Jerry Crook-warehouse supervisor;and Kurt Schultz-shift supervisor.B. Threat of Reprisal, Elimination of Overtime, andReprimandv1. IssuesThe issues in this case concern whether the Respond-ent (a) threatened employees with reprisals (eliminationof overtime) if an employee filed a grievance concerningthe assignment of certain overtime, (b) eliminated the as-signment of certain overtime because an employee indi-cated that he was going to file a grievance concerningthe assignment of certain overtime, and (c) issued repri-mands to certain employees because they filed griev-ances.2. BackgroundThe Respondent and Truck Drivers, Chauffeurs andHelpers Local Union No. 100, an affiliate of the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, have had a collec-tive-bargaining relationship for a number of years con-cerning a bargaining unit composed of all warehouse em-ployees employed by the Respondent at its warehouselocated in Florence, Kentucky, including, but not limitedto, employees performing the work of warehousemen.2 The facts are based on the pleadings and admissions therein.a The Rupp Forge, 201 NLRB 393, 394 (1973)The issues in this case concern the Respondent's conductand the employees in such bargaining unit.The critical events in this proceeding occurred inMarch and April 1980. The collective-bargaining con-tract in existence during the critical events was the con-tract between the Union and the Respondent effectivefrom April 1, 1979, to March 31, 1982.With respect to the issues in this case the followingprovisions of such collective-bargaining agreement arenoted:ARTICLE 26. GRIEVANCE PROCEDURE.(a) A grievance is hereby defined to be any contro-versy, complaint, misunderstanding or dispute in-volving the interpretation, application or violationof any of the provisions of this agreement.(b) A grievance must be filed in writing within ten(10) working days after it occurs or with reasonablediligence the employee, the Union or the Companyshould have determined that the grievance oc-curred. Any employee on layoff will have ten (10)working days after his return to work, or within ten(10) working days after the employee finds that hewas aggrieved.(c) The Union and the Company agree that allgrievances shall be resolved as follows:Step 1. The aggrieved employee or employeesshall first take the matter up with the inmediateCompany supervisor, with the steward present.Step 2. If no settlement is reached within one (1)working day in Step 1, the steward and the re-sponsible supervisor or his designated representa-tive shall promptly discuss the matter.Step 3. If no settlement is reached within two (2)working days in Step 2, or the grievance is aCompany or Union grievance, representatives ofthe Union and the Company will discuss thematter.If no agreement can be reached under the proce-dure outlined above, the Company or the Unionmay submit the grievance to a mutually suitable ar-bitrator.(Note: There are other provisions to this article whichhave no bearing on the issues in this proceeding.)ARTICLE 7. SENIORITY.(a) Seniority, as defined and provided for withinthis article, shall apply only to full time regular em-ployees who have completed the probationaryperiod set forth in Article 6 above. Seniority is con-tinuous employment in the bargaining unit from theemployee's last date of transfer into the bargainingunit or last date of hire in the bargaining unit.(b) Seniority shall govern all layoffs and recalls.(c) A leadman is a member of the bargaining unitwhose duties include conveying management's writ-ten work instructions to employees on a shift. The317 DECISIONS OF NATIONAl. LABOR RELATIONS 13BOARDleadman does not have the power to hire, fire ordiscipline employees. The leadman serves at the dis-cretion of management; it is not a promotion; as-signment to or demotion of shall be at manage-ment's discretion.(d) The leadman shall receive twenty-five cents(25¢) per hour additional in wages for services ren-dered.(Note: There are other provisions to this article whichhave no bearing on the issues in this proceeding.)ARTICLE 14. OVERTIME.(j) Overtime during normal work week by shift se-niority only. Overtime on Sunday shall be by boardseniority only.(Note: There are other provisions to this article whichhave no bearing on the issues in this proceeding unlessreferred to elsewhere herein.)ARTICLE 23. STEWARDS.(a) The Union may select a steward from amongthe regular employees of the Company working insuch Company's warehouse. The sole function ofthe steward shall be to see that the terms of thisagreement are fulfilled both by the Company andthe employees.(b) The name of the steward shall be certified inwriting by the Union to the Company within seven(7) days of the signing of this agreement or of thechanging of stewards.(c) The Company recognizes the authority of thejob steward to handle such Union business as mayfrom time to time be delegated to him by theUnion, such business to be conducted during normalworking hours. The job steward has no authority totake strike action or any other action interruptingthe Company business in violation of this agree-ment, except as authorized by official action of theUnion. The Company recognizes the limitationsupon the authority of the job steward and in so rec-ognizing such limitation shall have the authority toimpose proper discipline including discharge with-out recourse, on the job steward in the event he hastaken unauthorized strike action, slowdown, orwork stoppage in violation of this agreement. Thejob steward shall not actively solicit the filing ofgrievances. The job steward shall handle Unionbusiness expeditiously. The job steward shall notifymanagement when he is doing Union business.Despite the foregoing referred-to contractual provi-sions relating to "leadmen" and to the assignment ofovertime on the basis of seniority, the Respondent insti-tuted a practice in assigning "leadmen" preshift overtimein 1976. Most, if not all, leadmen were the most senioremployees on their respective shifts. Assignment of over-time to a leadman who was the most senior employee onhis shift was not an act violative of the collective-bar-gaining agreement. It appears that the Respondent's as-signment of preshift overtime from 1976 to March 1980was to leadmen who were the most senior employees orto leadmen in instances where a more senior employeewas not interested in receiving such overtime. It appearsthat the Respondent was aware of its contractual restric-tions on the assignment of overtime and attempted totailor its overtime assignments so as to conform with itscontractual obligations and with its desire to assign over-time to leadmen.Sometime before April 3, 1981, as an example, DaveMullins was the leadman on a shift which commencedwork at 6:30 a.m. Elmo Browning was the employeewith the most seniority on such shift. Browning let theRespondent know that he did not want the preshift over-time if it were limited in time from 6 to 6:30 a.m. How-ever, Browning complained about overtime assignmentsto Mullins if the starting time for such overtime was tobe before 6 a.m. The reason for Browning's desiringovertime commencing before 6 a.m. was that there was a25-cent-an-hour night-shift differential. A grievance byBrowning as to such overtime (pre-6 a.m.) was settled.On March 3, 1980, there occurred a shift change.Timothy Hammonds became the most senior employeeon the second shift. Willard Ealey, second in seniority toHammonds, became the leadman of the second shift.Prior to the change, Respondent revealed its awarenessof its problem in assigning overtime to leadmen. Thus,Warehouse Supervisor Crook told Ealey that Hammondshad not been picked as leadman because Hammonds wasalready union steward and Crook did not want Ham-monds to try to hold down both jobs. Crook told Ealeythat the only problem about Ealey's being leadman wasthat Hammonds was the senior man and would have tobe asked about overtime first.During the week March 3 to 7, 1980, the Respondenton March 3, 4, 5, and 6, 1980, offered Hammonds oppor-tunity at preshift overtime on March 4, 5, 6, and 7, 1980.Hammonds declined the offer of preshift overtime workon March 4, 6, and 7, but accepted and worked preshiftovertime on March 5, 1980. Leadman Ealey worked pre-shift overtime on March 4, 5, 6, and 7, 1980.The Respondent, by Schultz, on March 7, 1980, of-fered Ealey opportunity to work preshift overtime onMonday, March 10, 1980. Schultz did not offer Ham-monds opportunity to work preshift overtime on March10, 1980.4On March 10 and 11, 1980, the Respondent did notoffer either Ealey or Hammonds opportunity to workpreshift overtime. And there was no preshift overtimeworked by Ealey or Hammonds on March II and 12,4 I discredit Schultz' testimony inconsistent with the facts foundSchultz' testimony was to) the effect that on March 7. 1980, he told Ham-mnonds and Ealey to handle the question of the preshift overtime betweenthemselves. I find Ealey's testimony the most convincing and credit thathe was asked by Schultz to work preshift overtime on March 10, 1980Considering this and the logical consistency of all of the facts, I find thefacts as set out Howeser, a crediting of Schultz' version of facts clearlyreseals a "threat of reprisal" if Hammonds filed a grievance, and theoverall facts clearly reveal a withholding of the preshift overtime on ;hesecond shift because of the expected filing of a grievance thereto11K SAMBO'S RESTAURANTS1980. Schultz heard that Hammonds was upset about thefailure of the Respondent to offer him the preshift over-time worked by Ealey on March 10, 1980. Shift Supervi-sor Schultz on March 12, 1980, discussed the leadman'sovertime problem with Warehouse Supervisor Crook.Schultz and Crook decided on a solution to the problem.Such solution involved offering each man one-half anhour of preshift overtime on a daily basis.Thereafter, on March 12, 1980, Schultz spoke to Ham-monds and Ealey about the preshift overtime problem.Schultz told Hammonds and Ealey that he could notgive them both an hour of overtime each day but that hecould give each of them half an hour of preshift over-time each day. Hammonds and Ealey agreed withSchultz to this handling of preshift overtime. Both Ealeyand Hammonds worked one-half hour of preshift over-time on March 13, 1980.3. The threat of reprisalOn March 13, 1980, Hammonds told Schultz in effectthat he intended to file a grievance concerning the pre-shift overtime assignment of work to Ealey on March 10,1980. Schultz understood from what he heard that Ham-monds was filing a general grievance on the issue" of as-signment of overtime work. Schultz left from where heand Hammonds were talking and returned later. Schultztold Hammonds that if he filed the grievance, that theRespondent did not need the overtime work, and that itwould not only cut out his overtime work but would cutout Ealey's overtime work.ConclusionsIt is clear that Hammonds' right to file grievances con-cerning adherence to contractual provisions was and is aright protected by Section 7 and Section 8(a)( ) of theAct. The Respondent's threat, by Schultz, that Ham-monds and Ealey would lose opportunity at preshiftovertime if Hammonds filed the referred-to grievance,clearly constitutes conduct violative of Section 8(a)(1) ofthe Act. It is so concluded and found.4. Elimination of preshift overtime for Ealey andHammondsThe facts are clear that after the above "referred" toevents of March 13, 1980, preshift overtime was not of-fered to Ealey or Hammonds during the time that theyworked on the second shift during the period ending 6months after March 3, 1980.In addition to the background evidence relating to pre-shift overtime, some evidence was adduced to indicatethat at a later "bid" period, a leadman (who was themost senior employee on the shift) worked some preshiftovertime. Some evidence was adduced to the effect that,when Schultz was employed as a supervisor on thesecond shift, he was not experienced and that a need ex-s As is often the case. parties do riot clearl) articulate what they reallsmean. I am persuaded that Hammonds intended to communicate concern-ing a grievance on the one-hour preshifl os1ertime wsorked hb t-aley onMarch 10, 1980) 1 am also consinced that Schultz Ihought that ltan-monds was complaining in general Hoe'ser. under an) 'ersiol of facltarising from the testimony of the witnesses. the ultimate findings wouldremain the sameisted for usage of preshift overtime by an experiencedemployee, that such need existed later during another bidperiod for a brief period of time, and that the Respond-ent eliminated preshift overtime on the second shift foreconomic reasons.ConclusionsConsidering the overall facts which reveal that the Re-spondent continued its usage of preshift overtime onother shifts, the timing of events, and the logical consist-ency of all of the facts, I am persuaded that the Re-spondent was not economically motivated by its reduc-tion of preshift overtime on the second shift 6 Rather, itis clear that the Respondent *was motivated in the elimi-nation of preshift overtime on the second shift becauseHammonds had stated that he intended to file a griev-ance about the assignment of overtime. It is clear thatthe elimination of a benefit of employment from employ-ees because of employee exercise of Section 7 rights inconnection with the enforcement of contractual termsconstitutes conduct violative of Section 8(a)(3) and (1) ofthe Act. It is so concluded and found.In making the foregoing findings and conclusions, Ihave considered the fact that the Respondent's realintent in usage of preshift overtime was to have overtimefor its leadmen. The Respondent, in such regard, except-ing for the critical issues in this case, has attempted toreconcile its desires with its contractual rights and obli-gations. Considering the evidence relating to such ac-commodations, there is no evidence to support a findingthat similar accommodations could not have been contin-ued with respect to assignment of preshift overtime tothe second shift. Rather, Schultz' statements to Ealeyand Hammonds on March 12, 1980, reveal that the Re-spondent intended to give one-half hour preshift over-time daily to both Ealey and Hammonds for the remain-der of the 6-month period which had commenced onMarch 3, 1980.7 Under such circumstances, it is clearthat the Respondent's action in cancellation of preshiftovertime for the second shift, because of Hammonds' ex-pressed desire to file a grievance about overtime, elimi-nated the opportunity that Ealey and Hammonds had forsuch referred-to overtime.8In sum, it is clear that theRespondent's removal of preshift overtime opportunityin March 1980, from the second shift and from Ealeyand Hammonds, constitutes conduct violative of Section8(a)(3) and (1) of the Act.6 The Respondent's hrief correctily summarizes the composite effccl ofSchultz' and Kasprowicz' testimony to Ihe effect that Kasprolwic ad-vised Crook that. since leadman overtime was unnecessary. it should hbeeliminated if the employees in question could nlot agree on splitting theos ertime Thus. the elimination of preshift overtime as niot econtomical-I) motisaled hut because a griesantce might be filedThe Responldent's pratlice was to have shifrt changes every 6 monlhs.N Consideration hia been given to the Respondent's entanglement in at-tempting to gie "leadmen" overtime when, in fac., according to theconlract, overtime had to be awarded by seniority Under the circum-,lances. Ihere is no reason io beliese that, absent the filing of a grieLancecthe Respondent would hare eliminated such oisertime This being so. Iheremed)ing of the coercive retaliatory effect of the remosal (of overtlimerequire, that taley Iand H ammonds he made whhole for the lo-s of pre-shift osertiillle The quilesliOr presented here i, not .onltractl complialcehut the protection of the right to file gries ance, under the Ait319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is great dispute as to the events of March 26,1980. Thus, it is disputed as to whether Hammonds andFoley handed a grievance (filed by Foley) to SupervisorSchultz and whether Schultz became angry and threwthe grievance down. There is also dispute as to whetherHammonds and Foley diligently worked between 11p.m. and midnight, or in effect talked and stood aroundand did not work.Much evidence was offered or proffered and rejectedconcerning the credibility of the General Counsel's wit-nesses. Whether accepted or rejected as evidence, inwhole or in any percentage thereof, my credibility reso-lutions as to the testimony of the events of March 26,1980, would remain the same.9I found Schultz to appear to be a more frank, forth-right, and truthful witness than all of the other witnessesto the event.io I base this on demeanor observation andon the logical consistency of all of the facts and the fol-lowing observations. Hammonds', Foley's, and Biers' tes-timony relating to the handing of the grievance toSchultz and to Schultz' throwing the same on the flooror toward a desk appeared contrived. I note that thegrievance allegedly filed by Foley and dated March 26,1980, indicates that the grievance had been discussedwith the employer on March 26, 1980. The testimony ofsuch witnesses, however, was to the effect that Ealey,Hammonds, and Foley had only discussed such griev-ance among themselves, had argued as to whether theevent complained of occurred on March 12 or 13, 1980,and as to whether the grievance had to be filed in orderto be timely. The overall evidence persuades that therehad been no discussion with the employer about thegrievance on March 26, 1980, prior to the alleged "hand-ing" of the grievance to Schultz. I note further thatHammonds' testimony as to when he "handed" thegrievance to Schultz was contradictory. Thus, Ham-9 I would note that an Administrative Law Judge discredited the testi-mony of Foley and credited the testimony of Crowley as to certain issuesin a prior case involving the Respondent. Considering the facts and basisfor crediting of witnesses in that prior case and the facts, testimony. anddemeanor of the witnesses in this case, I find no persuasive saluc in theevidence presented as regards the decision in Sambo's Retsaurantl. Inc.9-CA-14791 With respect to the evidence to the effect that Biers hadbeen convicted of second degree robbery, I note that the Respondent didnot perfect such evidence to reveal whether the conviction related to anoffense punishable by imprisonment in excess of I year under the lawunder which the individual is convicted. Despite this, it must be statedthat the trier of facts in unfair labor practice proceedings has discretionto receive and consider evidence, insofar as is practicable, in accordancewith the Rules of Evidence applicable in the district courts of the UnitedStates under the rules of civil procedure for the district courts of theUnited States, adopted by the Supreme Court of the United States. Fur-ther, such rules of evidence are to be construed so as to secure fairness inadministration and to the end that truth may be determined The evi-dence relating to Biers' conviction was not objected to. Such evidence ofconviction for an aspect of robbery, similar to theft, tends to reveal un-trustworthiness of an individual. In the instant case, however, in siesw ofall of the other facts, I find that such evidence does not help in determin-ing the credibility of the witness involved I would note that there wassome proffer of evidence and exhibits relating to truthfulness of state-ments made on job application forms. Such proffers were rejected Basi-cally, receipt or rejection of such evidence is discretionary Since suchtype of evidence tends to confuse the issues and to create a possibility ofburdening the record, I adhere to my ruling of rejection of such esi-dence.'O Schultz' testimony as regards his remarks to Hammonds and Ealeyon March 13, 1980, is indicative of an honest witnessmonds at one point testified that toward the end of hisbreak (10:30 p.m. to 10:45 p.m.) he took Foley's griev-ance to Supervisor Schultz. Later, Hammonds testifiedthat he took the grievance to Schultz after the break wasover. The General Counsel's witnesses also varied intheir testimony as to whether Schultz merely or casuallydropped the grievance on the floor or threw the griev-ance down. Considering all of the testimony, I am per-suaded that Schultz' testimony in denial that Foley'sgrievance was presented to him is to be credited overthe testimony otherwise. I am persuaded that Ham-monds, Ealey, and Foley engaged in substantial discus-sion as to when complained of events occurred andwhen a grievance had to be filed to be timely andwhether a grievance should be filed. Thus, I note thatHammonds as a steward and a key person involved inthe grievance could have but did not file the grievanceon his own.I also credit Schultz' testimony over the GeneralCounsel's witnesses as to whether Hammonds and Foleywere working between 11 p.m. and midnight, or standingaround and talking. Thus, I credit Schultz' testimony andthe evidence as a whole as a basis for the following find-ings. II Between II1 p.m. and midnight, Schultz observedthat Foley and Hammonds did not appear to be workingbut were standing around and talking. On several occa-sions Schultz told Hammonds and Foley to return towork. Hammonds on such occasions told Schultz that hewas on union business and that, as long as he was onunion business, he could stand there and talk about suchbusiness. Schultz at one point in the discussion told Ham-monds that he did not have the right to stop work to dis-cuss union business without getting permission from hissupervisor.At some point in the discussion Foley suggested toHammonds that they should get to work or Schultzwould charge them with "stealing time." Schultz indicat-ed that this was correct.Around midnight, warehouseman Scroggins had com-mented to Schultz about the fact that Hammonds andFoley did little work that night.On March 27, 1980, Crook discussed with Director ofLabor Relations Crowley the events of March 26, 1980,concerning Foley and Hammonds and told Crowley thatScroggins had told him about the incident. Crowley toldCrook to verify the events by talking to Schultz.On March 27, 1980, Supervisor Schultz told Ware-house Manager Crook about the problem with Ham-monds and Foley. Crook related in effect that Scrogginshad already told him about the problem. Crook later ad-vised Crowley of Schultz' conversation as to the March26, 1980, events. Crowley then drafted letters whichwere reviewed and signed by Schultz. Such letters werethen transmitted to the Union and to Foley and Ham-monds. ' 2The letters were as follows:Ii T he facts are based on a composite of the credited testimony of allwitnesses unless otherwise indicated.12 Hammonds apparently did not accept the letter as mailed to him. Itis apparent that he became aware of such letter however320 SAMBO'S RESTAURANTSApril 3, 1980Certified #9728660Mr. James Foley4034 Charwood Cir. Apt. G4Erlanger, Kentucky 41018Dear Jim:On Wednesday evening March 26, 1980, at approxi-mately 11:00 p.m. you stopped working at your as-signed job helping the loader and checker to pre-sumably discuss union business with other employ-ees, including the steward, Tim Hammonds. Nofreight was loaded or checked between 11:00 p.m.and 12:00 a.m. while this discussion continued.Your refusal to work for this period of time consti-tutes a violation of Article 25 paragraph B of theWarehouse Employees Agreement, theft of time.This is a warning letter. Should you be involved ina related and/or similar incident you will be furtherdisciplined in accordance with the existing contract.Respectfully,Kurt SchultzSupervisorKS;jscc: Chris Bishop,Jerry Kiser-Certified #9728661Jerry CrookMike CrowleyGary KasprowiczFileApril 3, 1980Certified #9728659Mr. Tim Hammonds8873 Princeton-GlendaleLat. 38AHamilton, Ohio 45011Dear Tim:Under the provisions of Article 23, paragraph C, inthe Warehouse Employees Agreement you arehereby officially in violation of said agreement.On Wednesday evening March 26, 1980, at approxi-mately 11:00 p.m. you stopped working at your as-signment as loader and checker to presumably dis-cuss union business with other employees, withoutnotifying your supervisor of such action. This wasin effect a theft of time that involved at least oneother employee, James Foley, who was assigned tohelp you load and check. There was no freightloaded or checked between 11:00 p.m. and 12:00a.m.This is a warning letter. Should you be involved ina related and/or similar incident you will be furtherdisciplined in accordance with the existing contract.Respectfully,Kurt SchultzSupervisorKs:jscc: Chris Bishop,Jerry Kiser-Certified #9728661Jerry CrookMike CrowleyGary KasprowiczFileConclusionsThe General Counsel contends that the letters of repri-mand to Hammonds and Foley were given because ofHammonds' conduct in filing grievances. The Respond-ent contends that the reprimands were given for causeand that its motivation was not because Hammonds orFoley were involved in the filing of grievances.The ultimate issue is what was the Respondent's moti-vation in the issuance of reprimands to Foley and Ham-monds. Considering the credited facts which reveal that(1) Schultz had a basis to believe that Foley and Ham-monds were standing, talking to each other and notworking, and (2) Hammonds and Foley were standing,talking, and not diligently working, I am persuaded thatthe facts do not establish a prima facie case that the let-ters of reprimand were given in violation of Section8(a)(1) and (3) of the Act.'3It is so concluded andfound.IV. THEI EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIll, above, occurring in connection with the Respond-ent's operations described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, it will be recommended that theRespondent cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.It having been found that the Respondent withheld op-portunity for overtime work for Timothy Hammondsand Willard Ealey, in violation of Section 8(a)(3) and (1)of the Act, the recommended Order will provide thatthe Respondent make each whole for loss of earningswithin the meaning and in accord with the Board's deci-sions in F. W Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977),except as specifically modified by the wording of suchrecommended Order. '4l" The General Counsel argues that this is a pretext case, that the factssimply reveal that the Respondent issued letters of reprimand to Ham-monds and Foley because of their union or protected concerted activitybut on the pretext that the employees were not working. This case simplyinvolves credibility and factual issues The facts as found reseal that theletters of reprimand were not on a pretextual basis Nor do the facts es-tablish a prima faicw case of mixed motivation issues contemplated imiWright I min u Diviviofn of Wright Llne. Inc. 251 NLRB 10831 (1980)4 Sec, generally. Ais Plumbing d Ilealing Co.. 138 NLRB 716 (1962).321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCIUSIONS O: LAWI. Sambo's Restaurants, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. Truck Drivers, Chauffeurs, and Helpers LocalUnion No. 100, an affiliate of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By withholding of certain overtime work becausean employee indicated that he would file a grievanceconcerning the assignment of overtime work and in thecontext of statements by the Respondent's agents thatsuch overtime work assignments would be withheld ifgrievances were to be filed, the Respondent engaged inacts and conduct which tend to discourage union activi-ty, including the filing of grievances under the collec-tive-bargaining agreement, in violation of Section 8(a)(3)and (I) of the Act.4. By the foregoing and by interfering with, restrain-ing, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent en-gaged in unfair labor practices proscribed by Section8(a)(l) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 5The Respondent, Sambo's Restaurants, Inc., Florence,Kentucky, its officers, agents, successors, and assigns,shall:I. Cease and desist from:ib [n Ihe event no exceptions are filed as prosided hy Sec. 102 41h ofthe Rules and Regulations of the National Iabor Relations Board. thefindings, conclusions, and recommended Order herein shall, as pro,.idedin Sec. 102 48 of the Rules and Regulations, he adopted h, tihe Board andbecome its findings, colnclusions, and Order. and all lhbjecliolls theretoshall he deemed waived fir all purposes.(a) Withholding overtime work from or otherwise dis-criminating against employees in regard to hire or tenureof employment, or any term or condition of employmentbecause of their union or protected concerted activities.(b) Threatening employees with reprisals because oftheir union activities or protected concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act except to theextent that such rights may be affected by lawful agree-ments in accord with Section 8(a)(3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Make Timothy Hammonds and Willard Ealeywhole for any loss of pay suffered by reason of the dis-crimination against each in the manner described abovein the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post at Respondent's place of business at Florence,Kentucky, copies of the attached notice marked "Appen-dix.""' Copies of said notice, on forms provided by theRegional Director for Region 9, after being duly signedby the Respondent's representatives, shall be posted by itimmediately upon receipt thereof, and be maintained bythe Respondent for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.11' IS IUR HI R ORI)IREiI) that the allegations of unlaw-ful conduct not specifically found to be violative hereinbe dismissed."' In Ihe esvent that this Order is cnfoirced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National L.abor Relation HBoard" shall read "Posted Pursu-ant to a Judgnlent of the United States Court of Appeals Enfoircing anOrder of the National l.ahbor Relations Hoard "322